Exhibit 10.2

LICENSE AGREEMENT

This license agreement is made by and between Aquila Biopharmaceuticals, Inc., a
Delaware corporation having offices at 175 Crossing Boulevard, Framingham, MA
01702 (“Aquila”), Neuralab Limited, a company incorporated in Bermuda, do EISL
1025 St. James Court, Flatts, Smiths, FLO4, Bermuda (“Neuralab”) and Elan
Biopharmaceuticals, Inc., a Delaware corporation having offices at 800 Gateway
Boulevard, South San Francisco, California 94080 (“Elan”), (each singularly a
“Party” and collectively the “Parties”) with reference to the following:

RECITALS

WHEREAS, Aquila is performing research and development in the field of purified
saponins from the tree Quillaja saponaria, and uses thereof as an immune
adjuvant; and

WHEREAS, Neuralab is performing research and development in the field of
vaccines and therapeutics for Alzheimer’ s disease and is interested in
licensing Aquila’s rights to such purified saponins for use as an immune
adjuvant with such vaccines and therapeutics;

THEREFORE, the parties agree as follows:

 

  1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement:

 

  1.1 “Adjuvant” means the compound or compounds comprising [**] QS-21 isolated
from the tree Quillaja saponaria, [**] of [**].

 

  1.2 “Affiliate” means any corporation, firm, partnership or other entity,
whether de jure or de facto, which directly or indirectly owns, is owned by, or
is under common ownership with a party to this Agreement to the extent of at
least fifty percent (50%) or greater of the equity (or such lesser percentage
which is the maximum allowed to be owned by a foreign corporation in a
particular jurisdiction) having the power to vote on or direct the affairs of
the entity and any person, firm, partnership, corporation or other entity
actually controlled by, controlling, or under common control with a party to
this Agreement. Notwithstanding the foregoing, for the purposes of this
Agreement only Elan and its Affiliates shall be considered Affiliates of
Neuralab.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  1.3 “Agreement” means this License Agreement, including any exhibits,
schedules or other attachments thereto, as any of the foregoing may be validly
amended from time to time.

 

  1.4 “Aquila” means Aquila Biopharmaceuticals, Inc., a Delaware Corporation,
it’s Affiliates, and its successors and permitted assigns.

 

  1.5 “Commercial Introduction” means on a country-by-country basis the date of
first commercial sale (other than for purposes of obtaining regulatory approval)
of a Licensed Product by Neuralab or its Sublicensees in such country.

 

  1.6 “Effective Date” is November 23, 1999.

 

  1.7 “Elan” means Elan Pharmaceuticals, Inc., a Delaware corporation having
offices at 800 Gateway Boulevard, South San Francisco, California 94080, its
Affiliates and its permitted successors and assigns.

 

  1.8 “FDA” means the United States Food and Drug Administration.

 

  1.9 “Field of Use” means the use of Licensed Product for the prevention or
treatment of Alzheimer’s disease.

 

  1.10 “Good Clinical Practice” means such practices as are prescribed by the
FDA’s “Good Clinical Practice Consolidated Guideline.”

 

  1.11 “Know-how” means materials, data, results, formulae, designs,
specifications, methods, processes, improvements, techniques, ideas,
discoveries, technical information, process information, clinical information
and any other information. whether or not any of the foregoing is patentable,
known to and which is confidential (in accordance with Section 9.1 hereof) and
proprietary to Aquila now or hereafter during the Term, to the extent that any
of the foregoing relates to any Licensed Patent Rights or the development,
manufacture, use or sale of Adjuvant in connection with the development,
manufacture, use or sale of any Licensed Product; provided however, that the
term “Know how” shall not include any of the foregoing that is [**].

 

  1.12 “Licensed Patent Rights” means any and all patent applications and
patents (including inventor’s certificates and utility models) throughout the
world, including any substitutions, extensions, reissues, reexaminations,
renewals,

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

divisions, continuations and continuation-in-parts of the foregoing, which
Aquila now or hereafter during the Term owns or controls (solely or jointly) or
under which Aquila has the right to grant sublicenses (regardless of any royalty
or other payments to a Third Party required of Aquila), to the extent that any
of the foregoing covers, in whole or in part, the [**] the development,
manufacture, use, importation, offer for sale, or sale of any Licensed Product.
“Licensed Patent Rights” shall include, without limitation, the patents listed
on Exhibit “A” attached and incorporated into this Agreement.

 

  1.13 “Licensed Product” means any product comprising [**] or an [**] thereof
(the [**] comprising at least [**] from [**]) in combination with the Adjuvant.
[**] is an internal [**] of [**] termed [**].

 

  1.14 “Licensed Territory” means the world.

 

  1.15 “Net Sales” means the gross invoiced sales price of all Licensed Products
sold by Neuralab or its Sublicensees to Third Party end users, after deduction
of the following items to the extent such items are incurred, taken or borne by
the seller thereof and do not exceed reasonable and customary amounts in the
market in which such sale occurred: (a) trade, cash or quantity discounts or
rebates; (b) credits or allowances given or made for rejection or approved
return of goods ; (c) taxes or government charges, duties or tariffs (other than
an income tax) levied on the sale, transportation or delivery of a Licensed
Product. Sales between Neuralab and its Affiliates or Sublicensees shall be
excluded from the computation of Net Sales except where such Affiliates or
Sublicensees are end users, but Net Sales shall include the subsequent final
sales to Third Party end users by such Affiliates or Sublicensees.

 

  1.16 “Neuralab” mean a company incorporated in Bermuda, do EISL 1025 St. James
Court, Flatts, Smiths, FLO4, Bermuda.

 

  1.17 “Party” and “Parties” are defined in the introductory paragraph.

 

  1.18 “Sublicense” shall mean an agreement or arrangement pursuant to which
such a sublicense has been granted as defined in Section 2.2.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  1.19 “Sublicensee(s)” means a Third Party granted a Sublicense.

 

  1.20 “Term” is defined in Section 10. 1.

 

  1.21 “Third Party” means any party other than a party to this Agreement, the
Supply Agreement, their respective Affiliates and a Sublicensee.

 

  1.22 “Valid Claim” means a claim in an issued, unexpired patent in the
Licensed Patent Rights, which has not been held invalid, unpatentable or
unenforceable in an unappealed or unappealable decision of a court or other
governmental body of competent jurisdiction, which has not been rendered
unenforceable through disclaimer or otherwise, and which has not been lost
through an interference proceeding.

 

  2. License.

 

  2.1 Grant of License Rights. Aquila hereby grants to Neuralab an exclusive
license within the Licensed Territory to use the Know-how and practice the
Licensed Patent Rights to develop, make, have made, use, sell, offer for sale,
import, and have sold Licensed Products within the Field of Use.

 

  2.2 Sublicenses. Neuralab shall have the right to grant sublicenses of its
rights under this Agreement with respect to Licensed Products (Neuralab shall
have no right to grant sublicenses to the Adjuvant alone) only as follows:

 

  (a) Neuralab may grant a sublicense to a Third Party for purposes of
manufacturing the Licensed Products developed by or under continuing development
by Neuralab; and

 

  (b) Neuralab may grant a sublicense to a Third Party that enters into a joint
development, joint venture agreement or similar type of arrangement with
Neuralab in connection with Licensed Products to be developed by Neuralab and
the Third Party.

 

  (c) Neuralab may grant a sublicense to a Third Party for purposes of marketing
the Licensed Products where local law requires a local party to market the
Licensed Products.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Neuralab shall promptly notify Aquila of the execution of each Sublicense and
shall provide Aquila with a copy of same. All such agreements shall constitute
proprietary information of Neuralab and Aquila shall maintain the
confidentiality of such agreements in accordance with the terms and conditions
of Section 9.

 

  2.3 [**] Transfer of [**] and [**]. Aquila shall promptly transfer to Neuralab
existing [**] and [**] for purposes of Neuralab’s research and development
(including but not limited to pre-clinical trials and human clinical trials but
excluding [**] relating to the [**] of the Adjuvant) with respect to Licensed
Products. On an [**] [**] the [**], Aquila shall [**] and [**] to Neuralab [**]
and [**] (exclusive of [**] to the [**] the [**]) then [**], whether or not
[**], and [**] and [**] then [**].

 

  3. Schedule of Payments to Aquila.

 

  3.1 Initial Payments. Neuralab has paid to Aquila a one-time non-refundable
license fee equal to [**] upon a signed letter agreement for [**] (and Aquila
acknowledges receipt thereof). Neuralab shall pay Aquila an additional [**]
within [**] after the [**] of a [**].

 

  3.2 Milestones. Within [**] after achievement of each of the milestones set
forth below for each Licensed Product in the Field of Use, Neuralab will pay to
Aquila the milestone payments set forth below:

 

  (a) [**] upon [**] of the [**] in the [**] (or its [**]).

 

  (b) [**] upon [**] of the [**] in the [**] (or its [**]).

 

  (c) [**] upon the [**] (or [**]) with the [**] or the [**] in a [**]; and

 

  (d) [**] upon [**] of such [**] (or [**]) or the [**] in a [**].

Neuralab shall promptly give Aquila notice of the occurrence of each milestone.
If any milestone is achieved with respect to the Licensed Product, and at such
time any one or more of the previously listed milestones have not been achieved
with respect to such Licensed Product, then at the time of the payment of the
milestone payment for such achieved milestone, Neuralab shall pay to Aquila the
previously unpaid payments for such unmet milestones.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  3.3 Royalties and Sublicense fees. Subject to the other terms of this
agreement, Neuralab shall pay to Aquila royalties and Sublicense fees as
follows:

 

  (a) During the term of the Agreement, Neuralab will pay to Aquila during each
calendar year a royalty of [**] of Net Sales of Licensed Product until Net Sales
of such Product [**] reach [**]; thereafter until the end of [**], Neuralab will
pay to Aquila a royalty equal to [**] of subsequent Net Sales of Licensed
Product. Neuralab will pay to Aquila a royalty equal to [**] of subsequent Net
Sales of Licensed Product. Neuralab will make royalty payments on a
country-by-country basis for the longer of (i) [**] from first commercial sale
of Licensed Product, or (ii) if a Valid Patent for the Licensed Product is
issued in that country, until the expiration of the last to expire of the Valid
Patents.

 

  (b) In the event that Neuralab should enter into a Sublicense for Licensed
Product, Neuralab will pay to Aquila [**] of all Sublicense fees received by
Neuralab from its Sublicensees for Licensed Products up until [**] of the [**],
which shall be understood to [**], [**] of [**] and [**], and [**] but [**] all
[**] or [**], co-[**,**] and [**].

 

  3.4 Excluded Products. Notwithstanding any other provision of this Agreement,
Neuralab shall not be obligated to pay Aquila milestone, royalty or other types
of payments with respect products developed or acquired by Neuralab within the
Field of Use which do not constitute Licensed Products, including but not
limited to, [**] or [**], [**] without an [**], [**] with [**] other than [**],
and other [**] of [**] an [**] to [**]. If Licensed Products are used for [**]
to [**] for use in [**], such [**] are not [**].

 

  4. Royalty Payments, Reports and Records.

 

  4.1 Commercial Introduction. Neuralab shall promptly give Aquila notice of the
occurrence of Commercial Introduction of the Licensed Products.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  4.2 Royalty Payments.

 

  (a) Payments: Deduction of Taxes. After the date of Commercial Introduction of
the first Licensed Product, a royalty report and payment under this Agreement on
Net Sales will be due and payable from Neuralab to Aquila within [**] after
[**], [**] and [**] of each calendar year. Payments due under Section 3.3(b)
attributable to Sublicense fees shall be made at the end of the quarter when
such license fees are payable. Neuralab will remit any such payment due to
Aquila under this Agreement by check payable to Aquila. Any tax paid or required
to be withheld by Neuralab on account of royalties payable to Aquila under this
Agreement shall be deducted from the amount of royalties otherwise due. Neuralab
shall make applicable withholding payments due on behalf of Aquila and shall
promptly provide Aquila with written documentation of any such taxes withheld
and paid by Neuralab or its Sublicensees for the benefit of Aquila.

 

  (b) Foreign Currency Conversion. For sales of any Licensed Product that occur
in a currency other than United States dollars (‘foreign currency sales’), the
quarterly royalty payment will be calculated as follows:

[**] = United States dollars royalty payment on foreign currency sales, where

[**] = foreign currency Net Sales per quarter

[**] = foreign exchange conversion rate, expressed in local currency per United
States dollar (using as the applicable foreign exchange conversion rate the
average of the rate published in the Wall Street Journal or any other mutually
agreed-upon source for the last business day of each of the [**] of the
quarter); and

[**] = the royalty rate applicable to such Net Sales under Section 12.

 

  4.3 Royalty Reports. After the date of Commercial Introduction of the first
Licensed Product Neuralab shall render to Aquila, together with the royalty
payment due under Section 4.2 for a given calendar quarter, within [**] of the
end of such quarter, a written account for such calendar quarter showing
(a) total gross sales and Net Sales, and the total

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

gross royalty and license fee revenues paid to Neuralab by any Sublicensee(s)
during such calendar quarter, and (b) a calculation of the royalty rate and
royalties payable under Section 3.3 (including, in the case of foreign currency
sales, the total foreign currency Net Sales during such calendar quarter, the
applicable foreign exchange conversion rate(s) and the total United States
dollar royalty payment amount).

 

  4.4 Neuralab’s Recordkeeping and Inspection. After the date of Commercial
Introduction of the first Licensed Product, Neuralab shall keep for at least
[**] records of all sales of Licensed Products in sufficient detail to permit
Aquila to confirm the accuracy of Neuralab’s royalty calculations. At the
request of Aquila no more frequently than [**], upon at [**] prior written
notice to Neuralab from Aquila, and at the expense of Aquila (except as
otherwise provided below), Neuralab shall permit a nationally recognized,
independent certified public accountant selected by Aquila and acceptable to
Neuralab to inspect, during regular business hours, any such Neuralab records
for the then-preceding [**] solely to the extent necessary to verify such
calculations, provided that such accountant in advance has entered into a
confidentiality agreement with Neuralab [(**] to the[**] of [**)] limiting the
disclosure of such information to[**] of the [**]. Results of any such
inspection shall be made available to both Parties. If such inspection reveals a
deficiency in the calculation of royalties resulting in an underpayment to
Aquila [**] or more, Neuralab shall pay all reasonable costs and expenses of
such inspection.

 

  5. Due Diligence.

 

  5.1 Maintenance of License. In order to maintain the license granted pursuant
to Section 2.1 with respect to a designated Licensed Product, Neuralab, Elan and
their sublicensees collectively, shall, commencing [**], either:

 

  (a) [**]of [**] than [**], or

 

  (b) Achieve the following objectives:

 

  (i) [**] a [**] for a [**] within [**] after the Effective Date.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  (ii) [**] a [**] within [**] of the Effective Date.

 

  (iii) [**] for a [**] within [**] after the Effective Date.

 

  (iv) [**] and [**] of a [**] within [**] after the Effective Date.

If Neuralab shall fail to achieve any of the above objectives and such failure
shall remain unremedied for a period of [**] after notice of such failure to
Neuralab by Aquila (the “Grace Period”), this license shall [**] the [**] of
[**]. Notwithstanding the foregoing, if such failure is a result of Neuralab not
having obtained a third party license necessary to make, use or sell Licensed
Products and reasonable evidence is submitted by Neuralab to Aquila that such
license can be obtained in a reasonable period of time, Neuralab may request
that the Grace Period be extended for a period of time set forth in the request.
Aquila shall not unreasonably withhold its consent to such extension but in no
event shall the Grace Period exceed [**]. Aquila shall not unreasonably withhold
its consent to any reasonable revision in the preceding schedule requested in
writing by Neuralab and supported by reasonable evidence of technical
difficulties or delays in the clinical studies or regulatory process that could
have not have been reasonably anticipated or avoided. Notwithstanding the
foregoing, Aquila shall not have the right to terminate the license for failure
of Neuralab to meet a goal if such failure is a result of (i) Aquila’s failure
to meet its obligations hereunder, or (ii) an action brought by a third party
claiming that the use of the Adjuvant in Licensed Products infringed a patent of
such third party.

If Neuralab elects to stop development of Licensed Products, this license shall
automatically terminate.

 

  5.2 Pre-Clinical and Clinical Programs. Neuralab shall conduct the human
clinical trials in accordance with Good Clinical Practice, reporting adverse
events to Aquila and the FDA. Neuralab agrees, subject to regulatory guidelines
and restrictions, to provide Aquila with all safety information developed during
the course of its studies in humans on the Licensed Products. Neuralab shall
provide Aquila with a [**] of the [**] involving the Adjuvant and consider

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

in good faith Aquila’s comments on such [**] involving the Adjuvant. Neuralab
also agrees to provide Aquila with a [**] of the [**] and to [**] the [**] in
accordance with the [**]. Neuralab shall prepare and deliver to Aquila a copy of
a [**] to be used in connection with [**] involving the Adjuvant. Neuralab or
its Sublicensees shall be solely responsible for the conduct of preclinical and
human clinical testing, regulatory filings, applications and approvals, and
expenses in connection with such clinical development plan. All such information
shall constitute proprietary information of Neuralab and Aquila shall maintain
the confidentiality of such agreements in accordance with the terms and
conditions of Section 9 below. Without limiting the generality of the foregoing,
Aquila warrants that it shall maintain confidential the [**].

In connection with all of the foregoing:

 

  (a) Aquila Cooperation. Aquila shall cooperate with and assist Neuralab, its
Affiliates andlor Sublicensees in the preparation and filing of information with
respect to the Adjuvant for use in any Investigational New Drug application,
Product License Application or any other regulatory filings throughout the
Licensed Territory with respect to the Licensed Product. Without limiting the
generality of the foregoing, for purposes of supporting all pre-clinical and
human clinical trials and all regulatory filings, applications and approvals on
the part of Neuralab with respect to the Licensed Product, Aquila hereby agrees
that on an on-going basis during the Term: (i) Aquila shall permit Neuralab and
its Sublicensees to reference Aquila’s drug master file for the Adjuvant with
the FDA for clinical trials conducted by Neuralab using the Adjuvant; (ii) to
the extent not subject to the proprietary rights of third parties, Aquila shall
deliver to Neuralab a copy of Aquila’s [**] regarding the Adjuvant and provide
[**] to the [**] and (iii) an Aquila representative, at Neuralab’s request,
shall attend periodic meetings to discuss the progress of clinical trials of the
Licensed Products. Neuralab will reimburse Aquila for the foregoing assistance
only for its reasonable out-of-pocket expenses, including but not limited to
travel, and engaging outside services subject to the prior approval of Neuralab.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  (b) [**] Reporting. On an on-going basis during the Term and for the shorter
of (i) [**] after the expiration or termination of this Agreement or (ii) the
term during which either party has [**] responsibilities for the Licensed
Products or Adjuvant, [**] agrees to provide [**] with any [**] in its
possession which indicates [**] with the Adjuvant or any [**] the Adjuvant
(including but not limited to Licensed Products).

 

  (c) Neuralab’s Regulatory Reports. Within [**] of the Effective Date and on
[**] basis thereafter (commencing with the [**] anniversary of the Effective
Date), Neuralab will provide Aquila with (i) a written report summarizing the
clinical trials (including the number of people in such trials), regulatory
filings, applications and approval with respect to any License Product that
Neuralab or its sublicensees (a) have made, sought or obtained in the prior [**]
period and (b) reasonably expect to make, seek or attempt to obtain in the
ensuing [**] period following the day of the report; and (ii) results of
clinical trials conducted by Neuralab using the Adjuvant. Any and all such
reports shall be considered confidential and proprietary information of Neuralab
in accordance with Section 9, however, Neuralab grants permission to Aquila to
submit any safety data supplied by Neuralab relative to human subjects to the
FDA and other relevant agencies solely for the purpose for inclusion in the
Adjuvant drug master file or comparable filing.

 

  6. Representations and Warranties of Neuralab.

 

  6.1 Neuralab represents and warrants to Aquila as follows:

 

  (a) Organization, Standing and Authority. Neuralab is a corporation duly
organized, validly existing and in good standing under the laws of Bermuda.
Neuralab has all requisite corporate power to own and operate its properties and
assets and to carry on its business as presently being conducted and as proposed
to be conducted. Neuralab has, and will have on all relevant dates, all
requisite legal and corporate power to execute and deliver this Agreement, and
to carry out and perform its obligations under the terms of this Agreement.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Neuralab corporate action. The performance by Neuralab of any of the terms and
conditions of this Agreement on its part to be performed does not and will not
constitute a breach or violation of any other agreement or understanding,
written or oral, to which it is a party.

 

  7. Representations and Warranties of Aquila.

 

  7.1 Aquila represents and warrants to Neuralab as follows:

 

  (a) Organization, Standing and Authority. Aquila is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware. Aquila has all requisite corporate power to own and operate its
properties and assets and to carry on its business as presently being conducted
and as proposed to be conducted. Aquila has, and will have on all relevant
dates, all requisite legal and corporate power to execute and deliver this
Agreement.

The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Aquila corporate action. The performance by Aquila of any of the terms and
conditions of this Agreement on its part to be performed does not and will not
constitute a breach or violation of any other agreement or understanding,
written or oral, to which it is a party. Aquila has the full right and legal
capacity to provide in the Licensed Territory all rights to the Know-how and
Licensed Patent Rights in the Field of Use granted to Neuralab hereunder.

 

  (b) Proceedings or Claims. There are no adverse proceedings, claims or actions
pending, or to the best of Aquila’s knowledge, threatened, relating to the
Know-how and/or Licensed Patent Rights and at the time of disclosure and
delivery thereof to Neuralab. Aquila shall have the full right and legal
capacity to disclose and deliver the Know-how and Licensed Patent Rights in the
Field of Use to Neuralab without violating the rights of third parties. Aquila
makes no representations or warranties as to the validity or scope of any
Licensed Patent Rights or that the

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

manufacture, use, sale or other disposal of the Licensed Products is or will be
free from infringement of patents of third parties. However, Aquila hereby
represents that it has no present knowledge that Licensed Patent Rights are
invalid or that their exercise would infringe patent rights of third parties.

 

  8. Liability.

 

  8.1 Indemnification by Neuralab. Neuralab shall indemnify and hold Aquila
harmless against any liability, damages or loss from any claims, demands, suits,
or other proceedings arising out of, based on or caused by Neuralab’s activities
with respect to the Licensed Products, except to the extent that such liability,
damage, claim or loss is due to the failure of the Adjuvant to conform to the
Specifications as that term is defined in the Supply Agreement of even date
between the parties. Each Party shall promptly notify the other Party of any
such claim or demand that comes to its attention. Aquila shall permit Neuralab
to control the investigation, preparation and defense thereof (including any
compromise or settlement thereof and any appeal) and provide reasonable
assistance to Neuralab, at Neuralab’s expense, in that regard.

 

  8.2 Liability. Each Party assumes full responsibility and liability for any
injury, damage or expense which it or its employees, agents and invitees incur
and which arise from its manufacture, handling and use of the Adjuvant or
Licensed Products, except to the extent such injury, damage or expense is
subject to an indemnification obligation hereunder.

 

  8.3 Indemnification by Aquila. Aquila will defend, indemnify and hold harmless
Neuralab against any and all claims, actions, liabilities, damages, losses,
costs or expense (including reasonable attorneys’ fees) based upon a failure of
the Adjuvant to conform to the Specifications, as that term is defined in the
Supply Agreement of even date between the Parties, except to the extent that
such liability, damage, claim or loss is due to the intentional or grossly
negligent act or omission of Neuralab. Each Party shall promptly notify the
other Party of any such claim or demand that comes to its attention. Neuralab
shall permit Aquila to control the investigation, preparation and defense
thereof (including any compromise or settlement thereof and any appeal) and
provide reasonable assistance to Aquila, at Aquila’s expense, in that regard.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  9. Confidentiality.

 

  9.1 Confidentiality. The period of disclosure of confidential information,
including but not limited to information regarding this agreement (hereinafter
referred to as “Information”), shall begin as the date of this agreement.

 

  (a) Upon the transmission and receipt of Information:

 

  (i) A confidential relationship with respect to such Information will
immediately be established between Neuralab and Aquila;

 

  (ii) Neuralab and Aquila will each use reasonable care (which shall be a least
such care it uses with respect to its own Information) to prevent disclosure or
release of the other Party’s Information to any Third Party, except with the
other Party’s prior written authorization and consent. Each Party will limit
internal dissemination of Information to its [**] or [**] whose duties justify
their need to know such Information, and then only on the basis of a clear
understanding by those [**] or [**] of their obligation to maintain the
proprietary and confidential status of such Information and to restrict the use
of such Information solely to the purposes of this agreement; and

 

  (iii) Other than for the purposes of this Agreement, and except with written
authorization and consent, neither Party will use the other Party’s Information
for its own benefit or for the benefit of others.

 

  (b) All information given or transmitted under the terms of this Agreement
will be considered to be the transmitting party’s Information, arid will remain
such, unless as to the item of Information, such Information: (i) was lawfully
in the possession of the receiving party prior to the date of disclosure;
(ii) becomes public or available to the public otherwise than through any act or
default of the receiving party amounting to breach of

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

this Agreement; (iii) has been lawfully obtained by the receiving party from a
Third Party in lawful possession of such Information; (iv) was independently
developed by the receiving party without using the disclosing party’s
Information ; or (v) is required to be disclosed by the receiving party to any
governmental agency or court of competent jurisdiction, provided in such case
that the receiving party shall provide to the disclosing party written notice
and reasonable opportunity to object to such disclosure or to request
confidential treatment thereof and shall reasonably cooperate in any such
efforts by the disclosing party.

 

  (c) In order to be protected under this agreement, Information disclosed by
either party must be plainly marked as “CONFIDENTIAL” (or, in the case of oral
disclosure, confirmed within [**] in writing as being proprietary or
confidential).

 

  (d) The obligations under Section 9 of this Agreement shall survive and
continue for [**] after termination of this Agreement. Upon expiration of
Section 9 of this Agreement, all written or tangible Information acquired either
party hereunder shall be returned to the transmitting party, except that one
copy of the disclosed Information may be retained in each party’s legal
department files solely for the purpose of insuring compliance with its
obligations herein.

 

  9.2 Permitted Disclosures. Each Party may disclose the other Party’s
information to the extent such disclosure is reasonably necessary in [**] or
[**], [**], [**] or [**] or [**], [**] with [**] or [**], or, in the case of
Neuralab and its Sublicensees, [**] or [**] or [**] or [**] with respect to
[**]; provided, however, that if a Party is required to make any disclosure of
the other Party’s Information furnished pursuant to this Agreement, it will give
reasonable advance notice of such disclosure requirements to the other Party
and, except to the extent inappropriate as in the case of patent applications,
will use its best efforts to secure confidential treatment of such information
required to be disclosed.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  10. Term and Termination.

 

  10.1 Term. This Agreement shall commence as of the Effective Date and, unless
sooner terminated as provided in this Section 10, shall expire on the date
royalties are no longer payable by Neuralab to Aquila under Section 3.3 (the
“Term”), upon which expiration Neuralab shall thereafter have in perpetuity a
royalty-free license in the Licensed Territory to [**] and practice the Licensed
Patent Rights to develop, make, have made, use and sell Licensed Products in the
Field of Use without any accounting to Aquila.

 

  10.2 Material Breach. Subject to Section 13.6, failure by either Party to
comply with any of the material obligations contained in this Agreement shall
entitle the other Party to give to the Party in default written notice
specifying the nature of the default and requiring it to cure such default. If
such default is not cured within [**] after the receipt of such notice, the
notifying Party shall be entitled, without prejudice to any of its other rights
conferred on it by this Agreement and in addition to any other remedies
available to it by law or in equity, to terminate this Agreement effective upon
written notice to the other Party. The right of a Party to terminate this
Agreement, as hereinabove provided, shall not be affected in any way by its
waiver or failure to take action with respect to any previous default.

 

  10.3 Accrued Rights, SurvivingObligations, Sublicensees. Expiration or any
termination of this Agreement for any reason shall be without prejudice to any
rights which shall have accrued to the benefit of either Party prior to such
expiration or termination. Such expiration or termination shall not relieve
either Party from obligations which are expressly indicated to survive
expiration or termination of this Agreement, which obligations include, without
limitation, those under Sections 4.4, 5.2(b), 7, 9, 11 and 12. Upon termination
of this Agreement for any reason, any Sublicensee of Neuralab not then in
default shall have the right to seek a license from Aquila. Aquila agrees to
negotiate with such Sublicensee in good faith, but shall be under no obligation
to grant such license.

 

  10.4 Termination by Neuralab. Neuralab may terminate this Agreement [**] by
giving [**] written notice to Aquila, provided Neuralab shall be obligated to
fulfill its obligations under any binding purchase order outstanding; and, if at
the time of termination, Aquila shall have made irrevocable commitments for the
establishment of capacity to supply Neuralab’s requirements, the parties shall
negotiate in good faith a termination payment to compensate

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

Aquila for excess capacity; and further provided that upon such termination all
rights to Know-how and Licensed Patent Rights shall revert to Aquila.

 

  11. Patents.

 

  11.1 Inventions. Title to any Licensed Patent Rights will follow inventorship,
which will in turn be determined in accordance with United States laws of
inventorship and written evidence of the Parties. Designation of inventors on
any patent application is a matter of law and will be solely within the
discretion of qualified patent counsel of Aquila and Neuralab.

 

  11.2 Patent Prosecution Strategy. Subject to the other terms of this
Agreement:

 

  (a) Aquila Solely Owned Licensed Patent Rights. During the Term, the filing,
prosecution and maintenance of Licensed Patent Rights solely owned by Aquila
will be under the control of Aquila, at its sole cost and expense.

 

  (b) Jointly Owned Licensed Patent Rights. During the Term, the filing,
prosecution and maintenance of any Licensed Patent Rights jointly owned by the
Parties will be under the control of the Party from whom the majority of the
data underlying such Licensed Patent Rights arose (the ‘controlling Party”), and
the controlling Party is authorized to undertake such filings, prosecutions and
maintenance at its sole cost and expense, using patent counsel reasonably
satisfactory to the non-controlling Party and with the reasonable cooperation of
the non-controlling Party and its employees, provided that: (i) the controlling
Party notifies the non-controlling Party reasonably prior to the filing of any
such Licensed Patent Rights by the controlling Party and permits review of such
proposed Licensed Patent Rights by the non-controlling Party, (ii) the
controlling Party provides the non-controlling Party promptly with copies of all
communications received by the controlling Party, (iii) the controlling Party
keeps the non-controlling Party reasonably informed of the status of such
Licensed Patent Rights, and (iv) the controlling Party provides the non-
controlling Party notice at least [**] in advance of taking or failing to take
any action that would affect the scope or validity of any such Licensed

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

Patent Rights (including but not limited to substantially narrowing or canceling
any claim, abandoning any such Licensed Patent Rights or not filing or
perfecting the filing of any such Licensed Patent Rights in any country), with
prior written notice of such proposed action or inaction so that the
non-controlling Party has a reasonable opportunity to review and make comments.
Either Party may assign its rights to any jointly owned Licensed Patent Rights
to the other Party, who will have the right in its discretion, to assume the
prosecution and maintenance thereof at its sole expense and as the sole owner
thereof.

 

  (c) Neuralab Solely Owned Inventions. The filing, prosecution and maintenance
of patents directed to the Licensed Product are solely owned by Neuralab and
will be under the control of Neuralab, at its sole cost and expense. In the
event Neuralab shall obtain title to a patent claim containing [**] as [**] of
its [**] (an “[**]”), Neuralab shall not assert any such-claim against Aquila
based on the making, using or selling of [**], unless Neuralab has reasonable
grounds to believe it will [**] in the [**] of a [**] not [**] the [**] as
[**]of its [**] (an “[**]”), and if Neuralab shall prevail on an [**] but fail
to prevail on an [**], Neuralab shall not seek enforcement of any judgment
thereon and shall dismiss said action on said [**]. Neuralab further agrees not
to assert any such [**] against any other licensee of Licensed Patents of Aquila
based on such licensee making, using or selling of [**] unless Neuralab has
reasonable grounds to believe it will [**] such licensee of Aquila in the [**]
of an [**], provided that such licensee has through Aquila [**] into an [**] to
[**] any other [**] of [**] any [**] as to which such licensee has obtained
title. If Neuralab shall [**] on an [**] against such licensee but fail to [**]
on an [**], Neuralab shall not [**] of [**] thereon and [**] said [**] on said
[**].

 

  11.3 Third Party Infringement. Either Party promptly shall notify the other
Party in writing of any alleged infringement of the Licensed Patent Rights and
of any available evidence thereof. The Parties shall consult as to a potential
litigation strategy or strategies against any alleged infringer. If the Parties
commence and prosecute a suit jointly, Neuralab

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

shall pay all associated attorney’s fees and out-of pocket litigation expenses.
All monies recovered upon the final judgment or settlement of any such action
shall be used (a) first, to reimburse the costs and expenses (including
reasonable attorneys’ fees and costs) of the Parties, (b) second (to the extent
that damages are awarded for lost sales or lost profits from the sale of
Licensed Products), to Neuralab with Aquila receiving the royalties that would
have been payable to Aquila on the sale of such Licensed Products, and (c) the
remainder to be split between the Parties. If the Parties do not decide to
jointly commence an action within [**] of the notice specified above, or
otherwise terminate the alleged infringement, Aquila shall have the right, at
its expense, to bring suit against the allegedly infringing party.

 

  11.4 Trademarks. Neuralab, at its expense, shall be responsible for the
selection, registration and maintenance of all trademarks and tradenames that it
employs in connection with Licensed Products. The terms “trademark” or
“tradename” shall include, without limitation, the name or names of any Licensed
Products, the design of the packaging of any Licensed Products, and the
appearance of dosage forms of any Licensed Product. Neuralab shall own such
tradenames and trademarks and shall retain ownership upon termination of this
Agreement. Without the express written consent of Aquila, Neuralab shall not use
and shall acquire no interest in the trademarks of Aquila.

 

  12. Miscellaneous Provisions.

 

  12.1 No Partnership. Nothing in this Agreement is intended or shall be deemed
to constitute a partnership, distributorship, agency, employer-employee or joint
venture relationship between the Parties. No Party shall incur any debts or make
any commitments for the other, except to the extent, if at all, specifically
provided herein.

 

  12.2 Assignments. Neither Party shall assign any of its right or obligations
hereunder or this Agreement except that either Party may do so: (a) as incident
to the merger, consolidation, reorganization or acquisition of stock or assets
affecting substantially all of the assets or voting control of such Party;
(b) to any wholly-owned subsidiary if such Party remains liable and responsible
for the performance and observance of all of the subsidiary’s duties and

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

obligations hereunder, (c) with the prior written consent of the other Party; or
(d) as incident to a joint venture between Neuralab and a corporate partner.
This Agreement shall be binding upon the successors and permitted assigns of the
Parties and the name of a Party appearing herein shall be deemed to include the
names of such Party’s successors and permitted assigns to the extent necessary
to carry out the intent of this Agreement. Any assignment not in accordance with
this Section 12.2 shall be void.

 

  12.3 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
Without limiting the generality of the foregoing, [**] agrees to provide a [**]
to [**] to [**] for the Adjuvant.

 

  12.4 No Name or Trademark Rights. Except as otherwise provided herein, no
right, express or implied, is granted by this Agreement to use in any manner the
names “Aquila Biopharmaceuticals, Inc.,” “Neuralab Pharmaceuticals, Inc.,”
“Neuralab Corporation, plc” or ‘Neuralab Limited” or any contraction thereof or
any other trade name or trademark of Aquila or Neuralab in connection with the
performance of this Agreement.

 

  12.5 Public Announcements. Except as may otherwise be required by applicable
law, regulation or Security and Exchange Commission reporting requirements,
neither Party shall make any public announcement concerning this Agreement or
the subject matter hereof without the prior written consent of the other Party
(not to be unreasonably withheld).

 

  12.6 Force Majeure. If any default or delay occurs which prevents or
materially impairs a Party’s performance and is due to a cause beyond the
Party’s reasonable control, including but not limited to any act of any god,
flood, fire, explosion, earthquake, casualty, accident, war, revolution, civil
commotion, blockade or embargo, injunction, law, proclamation, order, regulation
or governmental demand, the affected Party promptly shall notify the other Party
in writing of such cause and shall exercise diligent efforts to resume
performance under this Agreement as soon as

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

possible. Neither Party shall be liable to the other Party for any loss or
damage due to such cause. Neither Party may terminate this Agreement because of
such default or delay, unless such event continues unabated for a period of
[**], in which case the Party disadvantaged by such default or delay may, at its
option, terminate this Agreement upon written notice to the other Party.

 

  12.7 Entire Agreement of the Parties, Amendments. This Agreement, including
the exhibits attached hereto which are incorporated herein, constitutes and
contains the entire understanding and agreement of the Parties and cancels and
supersedes any and all prior negotiations, correspondence, understandings and
agreements, whether verbal or written, between the Parties respecting the
subject matter hereof. No waiver, modification or amendment of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each of the Parties.

 

  12.8 Severability. In the event that any of the provisions of this Agreement
shall for any reason be held by any court or authority of competent jurisdiction
to be invalid, illegal or unenforceable, such provision or provisions shall be
validly reformed to as nearly as possible approximate the intent of the Parties
and, if unenforceable, shall be divisible and deleted in such jurisdiction;
elsewhere, this Agreement shall not be affected so long as the Parties are still
able to realize the principal benefits bargained for in this Agreement.

 

  12.9 Captions. The captions to this Agreement are for convenience only, and
are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement.

 

  12.10 Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware applicable to agreements made
and performed wholly within such state without regard to its principles of
conflicts of laws.

 

  12.11 Notices and Deliveries. Any notice, requests, delivery, approval or
consent required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been sufficiently given if delivered in
person, transmitted by facsimile (with written confirmation to follow via United
States first class mail) or [**] after being sent by United States certified
mail to the Party to whom it is directed at its address shown below or such
other address as such Party shall have last given by written notice to the other
Party in accordance with this Section.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

If to Aquila, addressed to:

Aquila Biopharmaceuticals, Inc.

175 Crossing Boulevard

Framingham, MA 01702

Attention: President

Telephone: 508-628-0100

Facsimile: 508-766-2705

If to Elan, addressed to:

Elan Pharmaceuticals, Inc.

800 Gateway Boulevard

South San Francisco, CA 94080

Attention: General Counsel

Telephone: 650-877-0900

Facsimile: 650-875-3620

If to Neuralab, addressed to:

Neuralab Limited

c/o EISL

1025 St. James Court

Flatts, Smiths, FLO4

Bermuda

 

  12.12 Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument

 

  12.13 Compliance with Laws. Neuralab and Aquila each shall comply with all
applicable laws in connection with its own performance under this Agreement.
Without limiting the generality of the foregoing, Neuralab shall be responsible
for compliance with all applicable product safety, product testing, product
labeling, package marking, and product advertising laws and regulations, except
with respect to efforts performed by Aquila in which case Aquila shall be
responsible for its activities as governed by such laws and regulations.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  12.14 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by a Party and shall be able to be
relied fully on by the Parties.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective corporate officers, duly authorized as of the day and year
first above written.

 

NEURALAB LIMITED By:  

/s/ Kevin Insley

Name:   Kevin Insley Title:   Vice President AQUILA BIOPHARMACEUTICALS, INC. By:
 

/s/ Alison Taunton-Rigby

 

Name:   Alison Taunton-Rigby Title:   President and CEO

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in consideration of Aquila executing and delivering the within
agreement, Elan hereby unconditionally guaranties to Aquila, its successors and
assigns, full and prompt payment and performance of all of the obligations of
Neuralab in connection with the within agreement. This guaranty shall operate as
continuing, absolute and irrevocable. The liability of Elan hereunder should be
primary, and Elan hereby waives all suretyship defenses.

 

ELAN PHARMACEUTICALS, INC. By:  

/s/ Paul Goddard

Name:   Paul Goddard Title:   CEO

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

EXHIBIT A

Licensed Patent Rights

[**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.